UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1984


EDSIL B. KEENER, Executor for Estate of Shirley Keener, on
behalf of Shirley Keener, Deceased Survivor of Edsil Keener
and on behalf of Edsil Keener, Deceased Miner,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS; PEERLESS
EAGLE COAL COMPANY,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(08-0261-BLA)


Submitted:   March 10, 2010                  Decided:   March 29, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John   Cline,   Piney   View,   West   Virginia,   for   Petitioner.
Douglas A.   Smoot,   Kathy   L.   Snyder,   JACKSON   KELLY   PLLC,
Morgantown, West Virginia, for Respondent Peerless Eagle Coal
Company.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edsil B. Keener seeks review of the Benefits Review

Board’s   decision      and   order   affirming     the   administrative        law

judge’s   denial   of    black    lung   benefits   pursuant    to   30   U.S.C.

§§ 901-945 (2006).       Our review of the record discloses that the

Board’s   decision      is    based   upon   substantial    evidence      and   is

without reversible error.         Accordingly, we deny the petition for

review for the reasons stated by the Board.                 Keener v. DOWCP,

No. 08-0261-BLA (B.R.B. Nov. 25, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                         2